Exhibit 10.29

Description of ITT Educational Services, Inc.’s Executive and Director
Compensation

2012 Executive Salaries

On January 23, 2012, the Compensation Committee of our Board of Directors
authorized a salary increase for our named executive officers effective
February 13, 2012, other than our Chief Executive Officer whose salary remains
the same as in the prior year. The named executive officers are those executive
officers of ours who will be included as such in the Proxy Statement for our
2012 Annual Meeting of Shareholders. The following table sets forth the 2012
base salary information for each of our named executive officers as of
February 13, 2012.

 

Named Executive Officer

   2012 Salary  

Kevin M. Modany

   $ 788,250   

Daniel M. Fitzpatrick

   $ 335,320   

Clark D. Elwood

   $ 330,270   

Eugene W. Feichtner

   $ 305,525   

June M. McCormack

   $ 272,700   

2012 Short-Term Compensation

On January 23, 2012, the Compensation Committee established a short-term
compensation element for our executive officers that will be payable in early
2013, if certain management objectives (the “2012 Management Objectives”) are
accomplished during 2012. The 2012 Management Objectives include:

 

  •  

develop and implement a new learning technology application;

 

  •  

design, develop and implement modifications and enhancements to the
comprehensive model for assessment of student learning;

 

  •  

reach all 2012 curriculum development and design milestones by certain dates;

 

  •  

successfully execute the 2012 advertising and marketing strategy;

 

  •  

obtain the requisite regulatory authorizations consistent with the 2012
operating plan;

 

  •  

execute corporate development initiatives identified in our strategic plan;

 

  •  

reach all 2012 milestones for an updated student information system by certain
dates; and

 

  •  

compile student and employer satisfaction data that demonstrate anticipated
levels of satisfaction.

The determination of whether the 2012 Management Objectives are accomplished by
our executive officers will be made by the Compensation Committee in early 2013.
The Committee intends to assign five points to each 2012 Management Objective
that it determines was accomplished. The following table sets forth the maximum
short-term compensation percentage that is associated with the aggregate number
of points assigned to the 2012 Management Objectives that the Compensation
Committee determines were accomplished in 2012:



--------------------------------------------------------------------------------

 

Aggregate

Number of Points

   Maximum  Short-Term
Compensation Percentage

40

       200.0 %

35

       175.0 %

30

       150.0 %

25

       125.0 %

20

       100.0 %

15

       75.0 %

10

       50.0 %

5

       25.0 %

To determine the maximum short-term compensation amount that an executive
officer may receive, the maximum short-term compensation percentage (determined
as described above) will be multiplied by a standard short-term compensation
percentage of annualized base salary as of December 31, 2012, ranging from 32%
to 100%, with the percentage depending on the officer’s position, and the result
will be multiplied by the officer’s annualized base salary. The following table
sets forth the 2012 standard short-term compensation percentage of annualized
base salary as of December 31, 2012 for each of the named executive officers:

 

Named Executive Officer

   2012 Standard Short-
Term Compensation
Percentage of
Annualized Base Salary

Kevin M. Modany

       100 %

Daniel M. Fitzpatrick

       65 %

Clark D. Elwood

       65 %

Eugene W. Feichtner

       60 %

June M. McCormack

       60 %

An executive officer’s actual short-term compensation payment, however, may be
more or less than the officer’s potential short-term compensation as calculated
as described above. An executive officer’s actual short-term compensation amount
will be based on the Compensation Committee’s discretionary assessment of the
officer’s individual contribution toward accomplishing each 2012 Management
Objective. Any 2012 short-term compensation payment will be made in cash. The
Compensation Committee may, in its sole discretion, modify the terms of the
short-term compensation element at any time before it is paid.

2012 Executive Perquisites

On January 23, 2012, the Compensation Committee of our Board of Directors also
approved the following executive perquisites in 2012 for our named executive
officers:

 

  •  

for Mr. Modany, the use of a company car;

 

  •  

for Mr. Modany, an allowance to be used for tax return preparation and financial
planning of up to 2% of annualized base salary as of April 1, 2012;

 

  •  

for Messrs. Fitzpatrick, Elwood and Feichtner and Ms. McCormack, an allowance to
be used for tax return preparation and financial planning of up to 1% of
annualized base salary as of April 1, 2012; and

 

  •  

for each of the Named Executive Officers:

 

  •  

tickets to sporting, theater and other events;

 

  •  

enhanced disability benefits; and

 

  •  

an annual physical examination.



--------------------------------------------------------------------------------

The aggregate incremental cost to us in 2012 for providing all of the 2012
perquisites described above is not expected to exceed $125,000.

2012 Director Compensation

The compensation for non-employee Directors on our Board of Directors in 2012
consists of:

 

  •  

an annual retainer of $75,000 payable in one installment on January 1, 2012, at
the election of each non-employee Director, in cash or shares of our common
stock in increments of 25% each;

 

  •  

no separate meeting fees;

 

  •  

a grant under the 2006 ITT Educational Services, Inc. Equity Compensation Plan
of restricted stock units (“RSUs”) with a time-based period of restriction that:

 

  •  

has a value of $100,000, plus the value associated with any fractional RSU
necessary to cause the grant to be for a whole number of RSUs, pursuant to which
the value is determined based on the closing market price of a share of our
common stock on the effective date of the grant;

 

  •  

is effective on the tenth business day following our 2012 Annual Meeting of
Shareholders;

 

  •  

has a time-based period of restriction of three years; and

 

  •  

is settled on the first business day following the last day of the period of
restriction by the delivery of one share of our common stock for each RSU in the
grant.

We also reimburse Directors for reasonable, out-of-pocket travel expense related
to attending our Board of Directors and its committee meetings and other
business of the Board.